DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1, 8, and 17 recite the limitation “said connection positioned proximal to a heel of a wearer” in line 5. 
Claims 1 and 8 recite the limitation “said second fastener secures said first strap with said second strap proximal to an ankle of a wearer of the footwear” in lines 12-13 and 11-12, respectively.
These limitations encompass a part (heel, ankle) of a human organism. The examiner suggests that the limitations should be amended to read --configured to be positioned--, --adapted to be positioned--, --at a location configured to be proximal-- or similar language to clarify that no part of a human organism is positively claimed.
Claims 1-7, 9-16, and 18-20 depend from rejected claims 1, 8, and 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towse (US 2,026,004).
Regarding claim 8, Towse discloses a footwear customization accessory comprising: a first strap (strap 5) and a second strap (strap 9); said first strap crisscrossing with said second strap at a connection (crossing); said connection includes a first fastener (stitching 13); said connection positioned proximal to a heel of a wearer (Fig. 2); said first strap includes a first length and said second strap includes a second length, said first length generally equal to said second length (column 2, lines 26-29; Fig. 1); said first strap including a top end and a bottom end, said second strap including a top end and a bottom end; said first strap top end connectable to said second strap top end with a second fastener (buckle 6); said second fastener secures said first strap with said second strap proximal to an ankle of a wearer of the footwear (Fig. 1); and said second fastener selectively disconnected to remove said footwear accessory selectively from one footwear and to mount said footwear accessory to another footwear (wherein the accessory is capable of being unstitched from one footwear and stitched to another footwear). (column 1, line 32-column 2, line 29; Fig. 1, 2)
Regarding claim 9, Towse discloses that said first strap and said second strap comprise a flexible material (such as leather; column 1, lines 32-33).
Regarding claim 13, Towse discloses that said first strap and said second strap comprise a weatherproof material selected from a group consisting of a vinyl, a leather, a plastic, a silk and a nylon (column 1, lines 32-33).
Regarding claim 17, Towse discloses a footwear customization accessory comprising: a first strap (strap 5) and a second strap (strap 9); said first strap crisscrossing with said second strap at a connection (crossing); said connection includes a first fastener (stitching 13); said connection positioned proximal to a heel of a wearer (Fig. 2); said first strap includes a first length and said second strap includes a second length, said first length generally equal to said second length (column 2, lines 26-29; Fig. 1); said first strap including a top end and a bottom end, said second strap including a top end and a bottom end; said first strap top end connectable to said second strap top end with a second fastener (buckle 6); said second fastener securable above an ankle of a wearer of the footwear (Fig. 1); and said second fastener selectively disconnected to remove said footwear accessory selectively from one footwear and to mount said footwear accessory to another footwear (wherein the accessory is capable of being unstitched from one footwear and stitched to another footwear). (column 1, line 32-column 2, line 29; Fig. 1, 2)
Regarding claim 18, Towse discloses that said second fastener is selected from a group consisting of a zipper, a shoelace, a button, a buckle, a snap fastener and a hook and loop fastener to secure said first strap with said second strap (buckle 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towse, as applied to claims 8 and 13.
Regarding claim 14, Towse appears to show straps having a width from about 0.25-1 inch (Fig. 1, 2), but does not disclose the specific width of the straps. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the straps of Towse with a width from about 0.25-1 inch, in order to provide straps which are flexible and comfortable. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Towse discloses that said first fastener is a stitching of said first strap to said second strap (column 2, lines 2-5).
Regarding claim 16, Towse discloses that said first strap and said second strap comprise a weatherproof material selected from a group consisting of a vinyl, a leather, a plastic, a silk and a nylon (column 1, lines 32-33).

Claim(s) 10-12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towse, as applied to claims 8 or 17-18, in view of Kizer (US 2016/0015117).
Regarding claim 10, Towse does not disclose that said first strap bottom end is connectable to said second strap bottom end with a third fastener. Kizer teaches a footwear customization accessory having a first strap (strap portions 222, 224) and a second strap (strap portion 226), the accessory being secured proximal an ankle of a wearer; and the accessory further having two bottom ends connectable with a fastener (buttons 52). The fastener allows the accessory to be easily connected to and disconnected from an article of footwear, allowing the accessory to be easily exchanged between footwear (paragraphs 0033, 0034; Fig. 11, 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a third fastener, as taught by Kizer, to the bottom ends of the straps of Towse in order to allow the accessory to be easily connected to and disconnected from an article of footwear, allowing the accessory to be easily exchanged between footwear.
Regarding claim 11, Kizer teaches that the third fastener may be a hook and loop fastener (paragraph 0026), and that the strap ends may be secured around a shank area of a sole of the footwear (Fig. 12).
Regarding claim 12, Kizer teaches that the third fastener may be an adhesive (hook and loop fastener; paragraph 0026), and that the strap ends may be secured around a shank area of a sole of the footwear (Fig. 12). 
Regarding claim 19, Towse does not disclose that said first strap bottom end is connectable to said second strap bottom end with a third fastener. Kizer teaches a footwear customization accessory having a first strap (strap portions 222, 224) and a second strap (strap portion 226), the accessory being secured proximal an ankle of a wearer; and the accessory further having two bottom ends connectable with a fastener (buttons 52). The fastener allows the accessory to be easily connected to and disconnected from an article of footwear, allowing the accessory to be easily exchanged between footwear (paragraphs 0033, 0034; Fig. 11, 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a third fastener, as taught by Kizer, to the bottom ends of the straps of Towse in order to allow the accessory to be easily connected to and disconnected from an article of footwear, allowing the accessory to be easily exchanged between footwear.
Regarding claim 20, Kizer teaches that the third fastener may be a hook and loop fastener (paragraph 0026), and that the strap ends may be secured around a shank area of a sole of the footwear (Fig. 12).

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Towse (US 2,026,004) in view of Kizer (US 2016/0015117).
Regarding claim 1, Towse discloses a footwear customization accessory comprising: a first strap (strap 9) and a second strap (strap 5); said first strap crisscrossing with said second strap at a connection (crossing); said connection includes a first fastener (stitching 13); said connection positioned proximal to a heel of a wearer (Fig. 2); said first strap includes a first length and said second strap includes a second length, said first length generally equal to said second length (column 2, lines 26-29; Fig. 1); said first strap including a top end and a bottom end, said second strap including a top end and a bottom end; said first strap top end connectable to said second strap top end with a second fastener (buckle 6); said second fastener secures said first strap with said second strap proximal to an ankle of a wearer of the footwear (Fig. 1). (column 1, line 32-column 2, line 29; Fig. 1, 2)
 Kizer does not disclose that said first strap bottom end is connectable to said second strap bottom end with a third fastener; and said third fastener includes a hook and loop fastener to secure said first strap with said second strap to a shank area of a sole of the footwear. Kizer teaches a footwear customization accessory having a first strap (strap portions 222, 224) and a second strap (strap portion 226), the accessory being secured proximal an ankle of a wearer; and the accessory further having two bottom ends connectable with a fastener (buttons 52). The fastener allows the accessory to be easily connected to and disconnected from an article of footwear, allowing the accessory to be easily exchanged between footwear (paragraphs 0033, 0034; Fig. 11, 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a third fastener, as taught by Kizer, to the bottom ends of the straps of Towse in order to allow the accessory to be easily connected to and disconnected from an article of footwear, allowing the accessory to be easily exchanged between footwear. Kizer teaches that the third fastener may be a hook and loop fastener (paragraph 0026), and that the strap ends may be secured around a shank area of a sole of the footwear (Fig. 12).
Regarding claim 2, Towse discloses that said first strap and said second strap comprise a flexible material (such as leather; column 1, lines 32-33).
Regarding claim 3, Towse discloses that said first strap and said second strap comprise a weatherproof material selected from a group consisting of a vinyl, a leather, a plastic, a silk and a nylon (column 1, lines 32-33).
Regarding claim 4, Towse appears to show straps having a width from about 0.25-1 inch (Fig. 1, 2), but does not disclose the specific width of the straps. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the straps of Towse with a width from about 0.25-1 inch, in order to provide straps which are flexible and comfortable. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Towse discloses that said first fastener is a stitching of said first strap to said second strap (column 2, lines 2-5).
Regarding claim 6, Towse discloses that said second fastener includes a buckle (buckle 6) and said first strap top end comprises a plurality of holes (holes 10) for receiving a prong of said buckle (column 1, lines 41-43; Fig. 2).
Regarding claim 7, the combination of Towse and Kizer teaches that said footwear customization accessory is selectively removable from a first footwear and selectively mountable to a second footwear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732